            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID DIXON,                                     No. 4:19-CV-01267

           Plaintiff,                            (Judge Brann)

     v.

SUMMIT BHC WESTFIELD LLC
d/b/a MOUNTAIN LAUREL
RECOVERY CENTER,

          Defendant.

                                   ORDER

     AND NOW, this 2nd day of April 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendant Summit BHC Westfield LLC’s Motion to Dismiss under

           Federal Rule of Civil Procedure 4(m) and Federal Rule of Civil

           Procedure 12(b)(6) (ECF No. 5) is GRANTED IN PART and

           DENIED IN PART as follows:

           a.     Summit’s motion to dismiss the complaint under Federal Rule

                  of Civil Procedure 4(m) is DENIED.

           b.     Summit’s motion to dismiss Plaintiff David Dixon’s gender-

                  discrimination claims in Count I and Count III of the complaint

                  is GRANTED. These claims are DISMISSED without

                  prejudice.
2.   Dixon is granted leave to file an amended complaint on or before

     April 16, 2020.

                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge




                               -2-
